Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 1 of 29 PageID 389



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

S. Y.,

            Plaintiff,

v.                                 Case No:    2:20-cv-609-JES-MRM

INN OF NAPLES HOTEL, LLC
and INN OF NAPLES, LLC,

            Defendants.


                            OPINION AND ORDER

      This matter comes before the Court on defendants' Motion to

Dismiss (Doc. #11) filed on October 12, 2020.          Plaintiff filed an

opposition (Doc. #23) on November 10, 2020.

                                     I.

      The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida.        See S.Y. et al v. Naples Hotel Co.

et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).              On December 31,

2019, the plaintiffs filed a First Amended Complaint which asserted

ten claims against over forty defendants.           Id. at (Doc. #1, pp.

2-4).    The case was removed to federal court in February 2020.

Id. at (Doc. #1).     On April 15, 2020, the plaintiffs filed a Second

Amended Complaint.       Id. at (Doc. #85).      On August 5, 2020, the

undersigned denied various motions to dismiss, but determined
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 2 of 29 PageID 390



severance of the parties was appropriate.                     S.Y. v. Naples Hotel

Co., 476 F. Supp. 3d 1251, 1258-59 (M.D. Fla. 2020).                          Following

the Court’s severance order, plaintiff and the other alleged victim

filed   nearly      thirty      new     actions     against     various     defendants,

including this case.

      The Complaint (Doc. #1-3) in this case was filed on August

19,   2020,   and      alleges      that    between    2015     and   February      2016,

plaintiff S.Y., a resident of Collier County, Florida, was a victim

of continuous sex trafficking at the Inn of Naples, a place of

public lodging, owned and operated by defendants Inn of Naples

Hotel, LLC and Inn of Naples, LLC.                  (Id. ¶¶ 2, 13, 22, 25-26.)

      The Complaint alleges the following six claims against “each

and   every      Inn     of    Naples    Defendant”:      (1)    violation     of    the

Trafficking       Victims       Protection        Reauthorization      Act    of    2008

(TVPRA), 18 U.S.C. § 1595; (2) violation of the Florida RICO

statute, § 772.104, Florida Statutes; (3) premise liability; (4)

negligent     hiring,         supervision,     and     retention;     (5)    negligent

rescue;    and     (6)     aiding     and    abetting,     harboring,        confining,

coercion, and criminal enterprise.                  (Id. pp. 29-43.)




                                            - 2 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 3 of 29 PageID 391



                                        II.

        The motions raise numerous arguments as to why the Complaint

as whole, and each individual claim, should be dismissed.                        The

Court will address each of these arguments in turn.

   A. Shotgun Pleading

       Defendants argue that the Complaint is “an indecipherable

pleading” and that the allegations are a “pervasive mix-and-match

approach” that does not give adequate notice of the claims against

them.     (Doc. #11, pp. 1, 6.)          Defendants argue that “there is

simply no plausible claim” once the “legal conclusions, conclusory

allegations, and contradictory allegations have been omitted.”

(Id., p. 7.)

       The Complaint identifies the defendants collectively as the

“Inn    of   Naples     Defendants.”     (Doc.      #1-3,   p.   1,   introductory

paragraph.)        One way in which a complaint may constitute an

impermissible shotgun pleading is if it “assert[s] multiple claims

against      multiple    defendants    without      specifying     which   of    the

defendants are responsible for which acts or omissions, or which

of the defendants the claim is brought against.”                  Weiland v. Palm

Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015);

see also Barmapov v. Amuial, 986 F.3d 1321, 1324-25 (11th Cir.

2021).       Such a pleading fails “to give the defendants adequate

notice of the claims against them and the grounds upon which each

claim    rests,”      Weiland,   792   F.3d    at   1323,   and       violates   the



                                       - 3 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 4 of 29 PageID 392



requirement that a plaintiff provide “a short and plain statement

of the claim,” Fed. R. Civ. P. 8(a)(2).

      The Complaint does indeed repeatedly refer to the defendants

collectively as the “Inn of Naples Defendant”.             The failure to

specify a particular defendant is not fatal, however, when “[t]he

complaint can be fairly read to aver that all defendants are

responsible for the alleged conduct.”          Kyle K. v. Chapman, 208

F.3d 940, 944 (11th Cir. 2000).        The Complaint typically (but not

always) alleges that “each and every” such defendant was involved

in the activity described in the particular paragraph of the

Complaint.    A fair reading of the Complaint is that each of these

defendants was involved in the identified conduct attributed to

the “Inn of Naples Defendant.”       See, e.g., “At all times material

to this complaint, Defendant Inn of Naples Hotel, LLC (fee simple

owner per the deed) and Inn of Naples, LLC were doing business as

the Inn of Naples in Naples, Florida and, upon information and

belief were authorized to do, licensed to do, and doing business

in the State of Florida offering the Inn of Naples as a place of

public lodging.” (Doc. #1-3, ¶ 26.)           While the defendants may

disagree that such allegations are accurate, that dispute is for

another day.     The group allegations do not fail to state a claim,

Auto. Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins.

Co., 953 F.3d 707, 732–33 (11th Cir. 2020), and the Complaint does

not constitute a shotgun pleading.



                                   - 4 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 5 of 29 PageID 393



   B. Failure to State a Claim

       Federal Rule of Civil Procedure 8(a)(2) requires that a

complaint contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”                Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).           To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”               Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                   This requires

“more    than     an        unadorned,    the-defendant-unlawfully-harmed-me

accusation.”           Ashcroft    v.    Iqbal,   556   U.S.     662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).       “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.                 Factual allegations that are merely

consistent      with    a    defendant’s    liability     fall    short   of    being



                                         - 5 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 6 of 29 PageID 394



facially plausible.       Chaparro v. Carnival Corp., 693 F.3d 1333,

1337   (11th   Cir.   2012)    (citations     omitted).    Thus,    the   Court

engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to

relief.”     Iqbal, 556 U.S. at 679.

       (1)   Trafficking Victims Protection Reauthorization Act

       Defendants     challenge   the   one    federal    claim    alleging    a

violation of the TVPRA set forth in Count One.            The TVPRA provides

a civil remedy to victims of certain types of human trafficking.

The civil remedy portion of the Act provides:

       (a) An individual who is a victim of a violation of this
       chapter may bring a civil action against the perpetrator
       (or whoever knowingly benefits, financially or by
       receiving anything of value from participation in a
       venture which that person knew or should have known has
       engaged in an act in violation of this chapter) in an
       appropriate district court of the United States and may
       recover damages and reasonable attorneys fees.

18 U.S.C. § 1595(a).          The phrase “a violation of this chapter”

refers to Chapter 77 of Title 18 of the United States Code.                   The

only violation of Chapter 77 relevant to this case is contained in

18 U.S.C. § 1591(a), which provides in relevant part:

       (a)   Whoever knowingly –

         (1) in or affecting interstate or foreign commerce .
         . . recruits, entices, harbors, transports, provides,
         obtains,   advertises,   maintains,  patronizes,   or
         solicits by any means a person; or




                                    - 6 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 7 of 29 PageID 395



         (2) benefits, financially or by receiving anything of
         value, from participation in a venture which has
         engaged in an act described in violation of paragraph
         (1),

      knowing, or except where the act constituting the
      violation of paragraph (1) is advertising, in reckless
      disregard of the fact, that means of force, threats of
      force, fraud, coercion described in subsection (e)(2),
      or any combination of such means will be used to cause
      the person to engage in a commercial sex act, or that
      the person has not attained the age of 18 years and will
      be caused to engage in a commercial sex act, shall be
      punished as provided in subsection (b).

18 U.S.C. § 1591(a).       To state a section 1595(a) claim in this

case, plaintiff must plausibly allege that she was a victim of a

criminal offense under section 1591(a), and then must plausibly

allege that defendant (1)“knowingly benefit[ted] financially or by

receiving anything of value,” (2) from participation in a venture,

(3) which defendant “knew or should have known has engaged in” sex

trafficking under section 1591(a).         S.Y., 476 F. Supp. 3d at 1255-

56 (citing A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171, 181

(E.D. Pa. 2020)).

            (a)   Plausible Allegations Re: § 1591 Violation

      Defendants argue that plaintiff fails to allege an underlying

§   1591    violation    by   alleging     a   criminal    conviction    or

investigation, or indictment, or prosecution as to the alleged

traffickers as in other cases.         (Doc. #11, pp. 8-9.)      Plaintiff

alleges:

            70. From approximately 2013 through February
            2016, Plaintiff S.Y. was recruited to, enticed



                                   - 7 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 8 of 29 PageID 396



              to, solicited to, held at, harbored as captive
              at and/or transported to various hotels in
              Naples, Florida by her sex traffickers to
              engage in commercial sex acts at these hotels
              on a regular, consistent and/or repeated
              basis, and from approximately 2015 to 2016,
              Plaintiff S.Y. was trafficked by Gregory Hines
              (aka Bowlegs), Keith Lewis, and others at the
              Inn of Naples.

(Doc. #1-3, ¶ 68.)     There is no requirement that the sex trafficker

have been convicted criminally to support a civil claim against

defendants for knowingly financially benefitting from the sex

trafficking, and defendants provide no legal support for this

argument. 1

      Defendants also argue that plaintiff has not alleged coercion

giving rise to an underlying violation of § 1591.               Defendants

argue that plaintiff was free to meet the ‘John’ in the lobby, and

she could walk the hallways without confinement.           (Doc. #11, pp.

9-10.)

              For purposes of § 1591, “coercion” is defined
              as (1) “threats of serious harm to or physical
              restraint against any person;” (2) “any
              scheme, plan, or pattern intended to cause a
              person to believe that failure to perform an
              act would result in serious harm to or
              physical restraint against any person”; or (3)
              “the abuse or threatened abuse of law or the
              legal process.” Id. § 1591(e)(2). “Serious
              harm,” in turn, is “any harm, whether physical
              or   nonphysical,   including   psychological,
              financial, or reputational harm, that is

      1The only citation is to a case where the Complaint was found
sufficient and plaintiff therein was able to represent that her
trafficker had been indicted. M.A. v. Wyndham Hotels & Resorts,
Inc., 425 F. Supp. 3d 959, 964 (S.D. Ohio 2019).



                                   - 8 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 9 of 29 PageID 397



            sufficiently    serious,    under    all    the
            surrounding   circumstances,    to  compel    a
            reasonable person of the same background and
            in the same circumstances to perform or to
            continue    performing    commercial     sexual
            activity in order to avoid incurring that
            harm.” Id. § 1591(e)(4).

United States v. Williams, 714 F. App'x 917, 918 (11th Cir. 2017).

The allegations in the Complaint are more than conclusory with

regard to the threats of serious harm or physical restraint, and

do not allege only sexual abuse and prostitution.           (Doc. #11, p.

10.)   Some of the relevant allegations are as follows:

            42. At all material times, each and every Inn
            of Naples Defendant, as owners, operators,
            managers, supervisors, controllers and/or
            entities otherwise responsible for hotels,
            including the Inn of Naples, knew or should
            have known that traffickers were harboring,
            raping and assaulting victims at their hotels,
            including the Inn of Inn Naples, and were
            forcing them to engage in “in call” services,
            wherein buyers (“Johns”) would come to the
            hotels solely to purchase sex from these
            victims, as well as “out call” services,
            wherein the buyer would rent a hotel room and
            the trafficker would deliver the victim to the
            buyer’s   room   to    complete   the   sordid
            transaction.

            . . . .

            53. Each and every Inn of Naples Defendant,
            individually and by and through their actual
            or apparent agents, servants, employees and/or
            staff, were aware of and/or should have been
            aware of a number of warning signs at their
            hotels, including the Inn of Naples, that
            indicated the presence of human trafficking,
            including but not limited to:

            a. persons showing signs of malnourishment,
            poor hygiene, fatigue, sleep deprivation,


                                   - 9 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 10 of 29 PageID 398



            untreated illness, injuries, and/or unusual
            behavior;

            b. persons lacking freedom         of   movement   or
            being constantly monitored;

            c.   persons  having   no  control         over    or
            possession of money or ID;

            d. persons dressing inappropriately for their
            age or having lower quality clothing compared
            to others in their party;

            e. persons requesting room or housekeeping
            services (additional towels, new linens,
            etc.), but denying hotel staff entry into the
            room;

            f. the presence of multiple computers, cell
            phones, pagers, credit card swipers, or other
            technology in the room;

            g. persons extending stay with few            or   no
            personal possessions in the room;

            h. excessive amounts of sex paraphernalia in
            rooms (condoms, lubricant, lotion);

            i. the same person reserving multiple rooms;

            j. a room being rented hourly, less than a
            day, or for an atypical extended stay;

            k. attempts of persons to sell items to or beg
            from patrons or staff;

            l. cars in the parking lot regularly parked
            backward, so the license plates are not
            visible;

            m. loitering and solicitation of male patrons;

            n. individuals waiting at a table or bar and
            then being picked up by a male (trafficker or
            customer);

            o. persons asking staff or patrons for food or
            money; and




                                   - 10 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 11 of 29 PageID 399



            p. persons taking cash or receipts left on
            tables.

            . . . .

            115. Plaintiff S.Y. was a hotel guest at the
            Inn of Naples and Plaintiff was seriously and
            permanently injured as a direct result of each
            and every Inn of Naples Defendants’ acts and
            omissions, in that each and every Inn of
            Naples Defendant permitted, harbored and
            facilitated illegal sex trafficking ventures
            to take place at the Inn of Naples whereby the
            Plaintiff S.Y. was routinely and continuously
            abused, battered, falsely imprisoned, raped,
            beaten, starved, forcibly injected with drugs
            and enslaved.

            116. More specifically, at all material times,
            in the quest for profits, the acts and
            omissions of each and every Inn of Naples
            Defendant regarding the Gulfcoast Inn Naples
            caused the Plaintiff to suffer:

            a. Forced labor;

            b. Forced confinement without safe means of
            escape;

            c. Assault and fear;

            d. Sickness, dizziness and headaches;

            e. Cuts, lacerations,        abrasions   and   other
            physical harm;

            f. Mental anguish, humiliation, exploitation,
            degradation and mental distress;

            g. Suffocation, battery and rape;

            h. Shock, fright and post-traumatic stress;

            i. Overdose and drug-induced dangers (the
            Plaintiff suffered drug overdoses, drug-
            induced   actions   which  caused   harm   to
            themselves, physical deformities and scarfing
            from actions of the “Johns” and drug usage);
            and


                                   - 11 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 12 of 29 PageID 400



             j. Invasion of privacy and wrongful entry of
             “Johns.”

 (Doc. #1-3, ¶¶ 42, 53, 115-116.)       The allegations are not “simply

 a regurgitation of the statutes' wording woven together with

 conclusory statements and a generous use of ‘and/or.’”           Kelsey v.

 Goldstar Est. Buyers Corp., No. 3:13-CV-00354-HU, 2014 WL 1155253,

 at *6 (D. Or. Mar. 21, 2014).            The motion will be denied as

 plaintiff has stated plausible facts in support of a Section 1591

 violation.

             (b)   “Participation” in a “Venture”

       Defendants argue that plaintiff does not plausibly allege a

 “knowing benefit from participation”, or a “venture”.           (Doc. #11,

 pp. 10-11, 16.)      Defendants argue that the “Court has not held

 that the word “participation” ought to be written out of the

 statute completely.”     (Id., p. 11.)     Defendants ask that the Court

 “reconsider if the application of the definition of ‘participation

 in a venture’ as contained in § 1591 ought to apply to § 1595.”

 (Id., p. 13.)

       Drawing on the definition of “venture” used in the criminal

 portion of the statute, 18 U.S.C. § 1591(e)(6) 2, the motion asserts

 that a “venture” requires two or more individuals “associated in

 fact.”    (Doc. #11, p. 16.)    As noted by defendants, the Court has


       2“The term ‘venture’ means any group of two or more
 individuals associated in fact, whether or not a legal entity.”
 18 U.S.C. § 1591(e)(6).



                                   - 12 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 13 of 29 PageID 401



 concluded that “actual ‘participation in the sex trafficking act

 itself’ is not required to state a claim under section 1595.”

 S.Y. v. Naples Hotel Co., 476 F. Supp. 3d 1251, 1256 (M.D. Fla.

 2020).

       Here, the Complaint alleges the defendants participated in a

 venture “by engaging in a pattern of acts and omissions that were

 intended to support, facilitate, harbor, and otherwise further the

 traffickers’ sale and victimization of the Plaintiff S.Y. for

 commercial sexual exploitation by repeatedly renting rooms at Inn

 Naples of to people” the defendants “knew or should have known

 were engaged in sex trafficking.”           (Doc. #1-3, ¶ 139.)    Employees

 of Inn of Naples “made promises to the Plaintiff’s sex traffickers

 to not interfere with the Plaintiff S.Y. who was a victim of human

 sex trafficking and slavery.”         (Id., ¶ 72.)      The Complaint also

 alleges why the defendants should have been on notice, either

 “constructive or actual notice” because Inn of Naples “knew or

 should have known” of the sex trafficking, and plaintiff alleges

 how Inn of Naples failed to prevent it.            (Id. ¶¶ 4-5, 8, 17, 40-

 42, 45-46, 49, 76, 84-85, 90-92, 94-96, 107, 110-111, 114, 137-

 139.)

       Defendants     argue    that     applying      the   definition     of

 “participation in a venture” from the criminal provision in section

 1591(e)(4)    does   not   render    moot    the   “constructive   knowledge

 language” from the civil statute. (Doc. #11, pp. 13-14.)                 The



                                     - 13 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 14 of 29 PageID 402



 Court finds the allegations in the Complaint sufficient to allege

 participation in a venture under section 1595(a). 3                     See Doe v.

 Rickey Patel, LLC, No. 0:20-60683-WPD-CIV, 2020 WL 6121939, at *5

 (S.D. Fla. Sept. 30, 2020) (“The Court finds it sufficient for

 Plaintiff to plead that Defendants participated in a venture by

 renting rooms to individuals that knew or should have known were

 involved    in   a    sex-trafficking         venture,      including     the   sex-

 trafficking victim.”); M.A., 425 F. Supp. 3d at 971 (“This Court

 finds Plaintiff has alleged sufficient facts to show Defendants

 ‘participated    in    a   venture’        under   §    1595    by   alleging   that

 Defendants rented rooms to people it knew or should have known

 where [sic] engaged in sex trafficking.”).                     The motion will be

 denied on this basis.

            (c)     Knowingly Benefited From Participating in Venture

       Defendants       argue        that    the        “knowing      benefit    from

 participation”       cannot    be    satisfied     by    constructive     knowledge

 alone, and “failure to prevent” is insufficient.                     (Doc. #11, pp.

 12-13, 17-18.)



            3 (a) An individual who is a victim of a violation
       of this chapter may bring a civil action against the
       perpetrator (or whoever knowingly benefits, financially
       or by receiving anything of value from participation in
       a venture which that person knew or should have known
       has engaged in an act in violation of this chapter) in
       an appropriate district court of the United States and
       may recover damages and reasonable attorneys fees.
 18 U.S.C. § 1595(a).



                                        - 14 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 15 of 29 PageID 403



       The Complaint alleges the defendants knowingly benefited from

 the sex trafficking of plaintiff “by receiving payment for the

 rooms rented for Plaintiff S.Y. and her traffickers at the Inn of

 Naples,” and by receiving “other financial benefits in the form of

 food and beverage sales and ATM fees from those persons who were

 engaging in sex trafficking.”         (Doc. #1-3, ¶ 137.)          The Court

 finds   such   allegations   sufficient       to   satisfy   the   “knowingly

 benefitted”    element   based   on   the    financial   benefit    received.

 S.Y., 476 F. Supp. 3d at 1257 (collecting cases); Doe S.W. v.

 Lorain-Elyria Motel, Inc., 2020 WL 1244192, *5 (S.D. Ohio Mar. 16,

 2020); H.H. v. G6 Hosp., LLC, 2019 WL 6682152, *2 (S.D. Ohio Dec.

 6, 2019); M.A., 425 F. Supp. 3d at 965.

       Defendants argue that mere failure to prevent is insufficient

 to satisfy the knowing benefit prong.          (Doc. #11, p. 17-18.)     The

 allegations above support a knowing financial benefit, and not

 just a mere failure to prevent.             First of all, “knowledge, and

 other conditions of a person’s mind may be alleged generally.”

 Fed. R. Civ. P. 9(b); see Sun Life Assurance Co. of Can. v. Imperial

 Premium Fin., LLC, 904 F.3d 1197, 1215 (11th Cir. 2018).             Pleading

 “generally” is not without limits, and a complaint must still

 comply with “the less rigid—though still operative—strictures of

 Rule 8.”       Iqbal, 556 U.S. at 686–87.           The Complaint clearly

 satisfies this notice pleading standard as noted above.




                                   - 15 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 16 of 29 PageID 404



               (d)    Vicarious Liability

       Lastly, defendants argue there is no vicarious liability in

 the context of civil aiding and abetting statutes.                     (Doc. #11, pp.

 19-20.)       The Court has previously noted that the question of

 whether an agency relation exists is a question of fact for the

 jury.     S.Y., 476 F. Supp. 3d at 1258 n.3.                    Plaintiff did not

 “offer[] mere conclusory allegations” with regard to employees of

 the Inn of Naples, and provided specific examples.                       (Doc. #1-3,

 ¶¶ 72 (promises not to interfere), 73b (staff would direct the

 ‘John’ to plaintiff’s room), 83c (staff spoke to plaintiff and

 knew she stayed for extended times to carry out sex trafficking

 ventures), 85 (a list of the signs of a dangerous condition), and

 118 (foreseeability of risks of injury).)             Because the allegations

 in the Complaint are sufficient to state a claim under section

 1595 of the TVPRA, the Court denies the request for dismissal

 pursuant to Rule 12(b)(6).

       (2)     Florida RICO Violation

       Count    Two    of    the    Complaint   asserts     a    claim    against    the

 defendants under Florida’s civil RICO statute, section 772.104,

 Florida Statutes.          (Doc. #1-3, p. 29.)      To state a claim under the

 statute,    plaintiff       must     allege    plausible       facts    showing    “(1)

 conduct or participation in an enterprise through (2) a pattern of

 [criminal] activity.”             Horace-Manasse v. Wells Fargo Bank, N.A.,




                                         - 16 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 17 of 29 PageID 405



 521 F. App’x 782, 784 (11th Cir. 2013) (quoting Lugo v. State, 845

 So. 2d 74, 97 (Fla. 2003)). 4

       Defendants    argue   that   plaintiff     lacks    standing   because

 personal injuries cannot be remedied by RICO.            (Doc. #11, pp. 20-

 21.) There is some authority that notes that the Florida statute

 does not “expressly limit recovery” like the federal RICO statute,

 and that recovery for personal injuries may be allowed.              Berber

 v. Wells Fargo Bank, N.A., No. 16-24918-CIV, 2018 WL 10436236, at

 *3 (S.D. Fla. May 24, 2018) (collecting cases).            The motion will

 be denied on this basis.

       Defendants further argue that plaintiff has failed to allege

 the existence of an “enterprise”, and that plaintiff does not

 allege     a   relationship    between      plaintiff’s    trafficker   and

 defendants.     (Doc. #11, pp. 21-24.)

       Florida’s RICO statute defines ‘enterprise’ to include a

 “group of individuals associated in fact although not a legal

 entity.”       § 772.102(3), Fla. Stat.        “[A]n association-in-fact

 enterprise is simply a continuing unit that functions with a common

 purpose.”      Boyle v. United States, 556 U.S. 938, 948 (2009).         To


       4“Since Florida RICO is patterned after federal RICO, Florida
 courts have looked to the federal courts for guidance in
 interpreting and applying the act. Therefore, federal decisions
 should be accorded great weight.” O’Malley v. St. Thomas Univ.,
 Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
 Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
 2018) (“[T]he Eleventh Circuit applies federal RICO analysis
 equally to Florida RICO claims.”).



                                    - 17 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 18 of 29 PageID 406



 sufficiently plead such an enterprise, “a plaintiff must allege

 that a group of persons shares three structural features: (1) a

 purpose,   (2)     relationships       among    those     associated     with   the

 enterprise,      and     (3)    longevity      sufficient    to    permit     these

 associates to pursue the enterprise’s purpose.”                      Cisneros v.

 Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020) (marks and

 citations omitted).

       “The purpose prong contemplates ‘a common purpose of engaging

 in   a   course     of    conduct’      among     the     enterprise’s      alleged

 participants.”      Cisneros, 972 F.3d at 1211 (quoting United States

 v.   Turkette,    452    U.S.   576,   583     (1981)).    “An   abstract    common

 purpose, such as a generally shared interest in making money, will

 not suffice.      Rather, where the participants’ ultimate purpose is

 to make money for themselves, a RICO plaintiff must plausibly

 allege that the participants shared the purpose of enriching

 themselves through a particular criminal course of conduct.”                    Id.

 (citations omitted).

       Here, the Complaint alleges the defendants “associated with

 each other and/or the Plaintiff S.Y.’s sex traffickers for the

 common purpose of profiting off an established sex trafficking

 scheme.”         (Doc.    #1-3,    ¶    144.)       Plaintiff      asserts      this

 “association-in-fact” constitutes an “enterprise” under Florida’s

 RICO statute, and that Inn of Naples conducted or participated in

 their enterprises through a pattern of racketeering activity,



                                        - 18 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 19 of 29 PageID 407



 “related by their common purpose to profit off an institutionalized

 sex trafficking scheme.”        (Id. ¶¶ 144, 145.)        The Court finds

 these allegations sufficient to allege that Inn of Naples “shared

 the purpose of enriching themselves through a particular criminal

 course of conduct.”      Cisneros, 972 F.3d at 1211; see also United

 States v. Church, 955 F.2d 688, 697-98 (11th Cir. 1992) (noting

 that “an association’s devotion to ‘making money from repeated

 criminal activity’ . . . demonstrates an enterprise’s ‘common

 purpose of engaging in a course of conduct’” (citations omitted));

 Burgese v. Starwood Hotel & Resorts Worldwide, Inc., 101 F. Supp.

 3d 414, 424 (D. N.J. 2015) (on motion to dismiss Florida RICO

 claim, court found that “Plaintiff’s Amended Complaint can be read

 to allege a ‘common purpose’ of furthering an institutionalized

 prostitution scheme to increase profits for the participants,” and

 that   “[t]hese   allegations,     though   thin,   are   sufficient    for

 purposes of this motion”).

        Defendants also argue the Complaint fails to sufficiently

 plead the “pattern of racketeering activity” element.           (Doc. #11,

 pp. 22-23.)     As previously stated, “[i]n order to state a civil

 cause of action under the Florida RICO Act, a plaintiff must allege

 a pattern of criminal activity.”       Arthur v. JP Morgan Chase Bank,

 NA, 569 F. App’x 669, 682 (11th Cir. 2014) (citing §§ 772.103-104,

 Fla. Stat.).      The statute’s definition of “criminal activity”

 provides “that a particular state law crime can serve as the



                                   - 19 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 20 of 29 PageID 408



 predicate act for a RICO claim if it is ‘chargeable by indictment

 or information’ and falls within a series of specified provisions.”

 Id. (citing § 772.102(1)(a), Fla. Stat.).               “In order to establish

 a pattern of criminal activity, the plaintiff must allege two or

 more criminal acts ‘that have the same or similar intents, results,

 accomplices, victims, or methods of commission’ that occurred

 within a five-year time span.”            Id. at 680 (citing § 772.102(4),

 Fla. Stat.).

       Plaintiff’s      Florida     RICO     claim    is       predicated     on   the

 commission of human trafficking crimes in violation of section

 787.06,    Florida    Statutes.      (Doc.      #1-3,     ¶    148);   see    also   §

 772.102(1)(a)15., Fla. Stat. (listing “human trafficking” under

 Chapter 787 among the types of “criminal activity” covered by the

 Florida     RICO     statute).       This       provision       provides     various

 punishments    for    “[a]ny     person   who    knowingly,       or   in    reckless

 disregard of the facts, engages in human trafficking, or attempts

 to   engage   in   human   trafficking,         or   benefits     financially        by

 receiving anything of value from participation in a venture that

 has subjected a person to human trafficking.”                   § 787.06(3), Fla.

 Stat.     Given the similarity between this language and the TVPRA’s

 civil liability provision, the Court rejects defendants’ argument

 as to the Florida RICO claim. 5


       5Defendants also argue that plaintiff cannot state a claim
 for RICO conspiracy. (Doc. #11, pp. 24-25.) Although plaintiff


                                      - 20 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 21 of 29 PageID 409



       (3)    Premise Liability

       Count Three of the Complaint asserts a claim of premise

 liability against each defendant.           (Doc. #1-3, p. 32.)      A premise

 liability claim is a form of negligence action.             “The elements for

 negligence    are    duty,   breach,    harm,     and   proximate   cause;    the

 additional elements for a claim of premises liability include the

 defendant’s possession or control of the premises and notice of

 the dangerous condition.”          Lisanti v. City of Port Richey, 787 So.

 2d 36, 37 (Fla. 2d DCA 2001).            Plaintiff alleges Inn of Naples

 owed her a variety of duties, that they breached these duties, and

 that as a direct and proximate result, she suffered bodily injury.

 (Doc. #1-3, ¶¶ 161-164, 173-174.)                Plaintiff also alleges the

 defendants had actual or constructive knowledge of sex trafficking

 occurring on the premises, that they knew or should have known the

 risk of such criminal conduct taking place would be unreasonably

 high without appropriate precautions, and that they had actual or

 constructive knowledge of the dangerous conditions plaintiff was

 in.   (Id.    ¶¶ 165-169.)

              (a)    Statute of Limitations

       Defendants     argue   the    premise     liability   claim    should    be

 dismissed    because    it   is    barred   by    the   relevant    statute   of


 may have used the phrase “conducted or participated in, and/or
 conspired to conduct or participate in, the affairs of the RICO
 Enterprise”, Doc. #1, ¶ 146, there does not appear to be a separate
 conspiracy claim within Count II.



                                      - 21 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 22 of 29 PageID 410



 limitations.      (Doc. #11, pp. 25-26.)             For the same reasons,

 defendants    argue    that     the   negligent   hiring,   supervision,   and

 retention claim is also barred.            (Id.)     Under Florida law, the

 statute of limitations for negligence claims is four years.                 §

 95.11(3)(a), Fla. Stat.

       A statute of limitations bar is “an affirmative defense, and

 . . . plaintiff[s] [are] not required to negate an affirmative

 defense in [their] complaint.”            La Grasta v. First Union Sec.,

 Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citation omitted).               “A

 dismissal for failure to state a claim on statute of limitations

 grounds is appropriate only if it is apparent from the face of the

 complaint that the claim is time-barred.”               United States ex rel.

 Hunt v. Cochise Consultancy, Inc., 887 F.3d 1081, 1085 (11th Cir.

 2018) (marks and citation omitted).

       Plaintiff       alleges     that    she     was    trafficked   “[f]rom

 approximately 2013 through February 2016”, and on a consistent

 basis engaged in commercial sex acts at the Inn of Naples “from

 approximately 2015 to 2016.”          (Doc. #1-3, ¶ 68.)     Defendants argue

 that the original complaint was filed on October 30, 2019, in state

 court, which is more than 4 years later “under the most liberal

 timeframe.”    (Doc. #11, p. 25.)

       “Under Florida law, the statute of limitations begins to run

 when the cause of action accrues.”             Carnival Corp. v. Rolls-Royce

 PLC, 2009 WL 3861482, *5 (S.D. Fla. Nov. 17, 2009) (citing §



                                       - 22 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 23 of 29 PageID 411



 95.031, Fla. Stat.).       “A cause of action accrues when the last

 element constituting the cause of action occurs.”                      § 95.031(1),

 Fla. Stat.      “Under the continuing tort doctrine, the cause of

 action accrues when the tortious conduct ceases.”                      Effs v. Sony

 Pictures Home Entm’t, Inc., 197 So. 3d 1243, 1244 (Fla. 3d DCA

 2016) (emphasis and citation omitted).                  “A continuing tort is

 established by continual tortious acts, not by continual harmful

 effects from an original, completed act.”                 Id. at 1245 (marks,

 emphasis, and citation omitted).

       Here, plaintiff alleges she was a repeat (“consistent and/or

 repeated basis”) victim of sex trafficking at the Inn of Naples

 between 2015 and 2016.       (Doc. #1-3, ¶ 68.) The Court finds such

 allegations sufficient to invoke the continuing tort doctrine.

 See Nat’l Sourcing, Inc. v. Bracciale, 2018 WL 6172430, *2 (M.D.

 Fla. Nov. 26, 2018) (finding allegation that a defendant’s actions

 “continued to this day” inferred continuous tortious conduct,

 thereby making it plausible for the plaintiffs to assert the

 continuing   tort   doctrine   as    a    basis    to    toll    the    statute   of

 limitations).       Accordingly,    the    Court    finds       that    plaintiff’s

 premise liability claim did not accrue until February 2016, and

 therefore she had until February 2020 to file a complaint asserting

 premises liability.

       Plaintiff met this deadline by the filing of the first case

 on October 30, 2019, in Collier County, Florida, and the filing of



                                     - 23 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 24 of 29 PageID 412



 the Amended Complaint on December 31, 2019.              S.Y. et al v. Naples

 Hotel Co. et al, Case No. 2:20-cv-118.              While the Court determined

 severance of the parties was appropriate in the original action,

 S.Y., 476 F. Supp. 3d at 1259, and this Complaint was filed in

 August 2020, it appears that the December 2019 date is applicable

 for   statute    of   limitations        purposes    under   the   relation-back

 provisions of Rule 15(c) of the Federal Rules of Civil Procedure.

       Relation back is a legal fiction employed to salvage
       claims that would otherwise be unjustly barred by a
       limitations provision. See McCurdy v. United States, 264
       U.S. 484, 487, 44 S. Ct. 345, 346, 68 L. Ed. 801 (1924);
       Moore v. Baker, 989 F.2d 1129, 1131 (11th Cir. 1993).
       Under Rule 15, a claim in an amended complaint relates
       back to the filing date of the original complaint if it
       “asserts a claim or defense that arose out of the
       conduct, transaction, or occurrence set out—or attempted
       to be set out—in the original pleading.” Fed. R. Civ. P.
       15(c)(1)(B). When the facts in the original complaint do
       not put the defendant “on notice that the new claims of
       negligence might be asserted,” but the new claims
       instead “involve[ ] separate and distinct conduct,” such
       that the plaintiff would have to prove “completely
       different facts” than required to recover on the claims
       in the original complaint, the new claims do not relate
       back. Moore, 989 F.2d at 1132.

 Caron v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1368 (11th Cir. 2018).

 Accordingly,     since   it   is    not    apparent   from   the   face   of   the

 Complaint that the claims are time-barred, dismissal based upon

 the statute of limitations affirmative defense is not appropriate.

            (b)     Failure to State a Claim

       Defendants      argue        the     premise     liability     claim     is

 insufficiently pled because there are no specific instances that




                                          - 24 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 25 of 29 PageID 413



 would have put defendants on notice of a dangerous condition that

 they could remedy.     (Doc. #11, pp. 29-30.)

       “Under Florida law, a business owes invitees a duty to use

 due care to maintain its premises in a reasonably safe condition.

 This includes the duty to protect customers from criminal attacks

 that are reasonably foreseeable.”          Banosmoreno v. Walgreen Co.,

 299 F. App’x 912, 913 (11th Cir. 2008) (citations omitted).

       Foreseeability can be shown by two alternative means.
       First, a plaintiff may demonstrate that a proprietor
       knew or should have known of a dangerous condition on
       his premises that was likely to cause harm to a patron.
       Second, a plaintiff can show that a proprietor knew or
       should have known of the dangerous propensities of a
       particular patron.

 Id. (marks, citations, and footnote omitted).        Such knowledge must

 only be pled generally.        Fed. R. Civ. P. 9(b).        The Complaint

 contains sufficient allegations that sex trafficking was occurring

 at the Inn of Naples, and that the defendants knew or should have

 known of it.     (Doc. #1-3, ¶¶ 83-85.)     Accordingly, the Court finds

 the allegations in the Complaint are sufficient to satisfy the

 notice pleading requirements.

       (4)    Negligent Hiring, Supervision, and Retention

       Count Four of the Complaint asserts a claim of negligent

 hiring, supervision, and retention against each defendant.           (Doc.

 #1-3, p. 37.)      Defendants argue that the claims are improperly

 lumped together, and that negligent hiring is entirely a separate

 claim.      (Doc. #11, pp. 26-27.)     “A party may set out 2 or more



                                   - 25 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 26 of 29 PageID 414



 statements of a claim or defense alternatively or hypothetically,

 either in a single count or defense or in separate ones. If a party

 makes alternative statements, the pleading is sufficient if any

 one of them is sufficient.”             Fed. R. Civ. P. 8(d)(2).         The Court

 finds that the claims are properly set forth in a single count.

        To state a claim for negligent hiring, plaintiff must show

 that   “(1)   the    employer     was    required   to     make   an   appropriate

 investigation       of    the   employee    and   failed    to    do   so;    (2)   an

 appropriate investigation would have revealed the unsuitability of

 the employee for the particular duty to be performed or for

 employment in general; and (3) it was unreasonable for the employer

 to hire the employee in light of the information he knew or should

 have known.”        Groover v. Polk Cty. Bd. of Cty. Comm’rs, 460 F.

 Supp. 3d 1242, 1251 (M.D. Fla. 2020) (quoting Malicki v. Doe, 814

 So. 2d 347, 362 (Fla. 2002)).              “Different from negligent hiring,

 ‘negligent retention occurs when, during the course of employment,

 the employer becomes aware or should have become aware of problems

 with an employee that indicated his unfitness, and the employer

 fails to take further action such as investigating, discharge, or

 reassignment.’”          Id. (quoting Degitz v. S. Mgmt. Servs., Inc., 996

 F. Supp. 1451, 1461 (M.D. Fla. 1998)).               “Florida law also holds

 employers liable for reasonably foreseeable damages resulting from

 the negligent training of its employees and agents.”                         Clary v.

 Armor Corr. Health Servs., Inc., 2014 WL 505126, *4 (M.D. Fla.



                                         - 26 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 27 of 29 PageID 415



 Feb. 7, 2014) (citing Lewis v. City of St. Petersburg, 260 F.3d

 1260, 1265 (11th Cir. 2001)).      “For an employer to owe a plaintiff

 a duty, the plaintiff must be in the zone of risk that was

 reasonably foreseeable to the employer.”           Id. (citation omitted).

       Accordingly, to state a claim, the plaintiff must allege
       facts that would establish a nexus between the plaintiff
       and the tortfeasor’s employment from which a legal duty
       would flow from the defendant-employer to the plaintiff.
       The plaintiff must then establish that the defendant-
       employer breached that duty and that the breach caused
       him damage.

 Id. (citations omitted).

       The Complaint alleges each defendant was in control of the

 hiring, instructing, training, supervising, and terminating of the

 hotel employees, and that each defendant had a duty to make an

 appropriate investigation of the employees.           (Doc. #1-3, ¶¶ 181,

 183, 187.)    The Complaint also alleges that the defendants knew

 or should have known that hotel employees were “allowing criminals

 to rent rooms for prostitution and drug dealing,” “failing to

 either    identify   and/or   report   the   human   sex   trafficking   and

 foreseeable harm” of plaintiff, and “failing to refuse continued

 lodging services to human sex traffickers.”             (Id. ¶¶ 184-186.)

 The Complaint concludes that defendants were negligent in their

 hiring,    employment,    supervision,       and   termination   decisions

 regarding the employees, and that the sex trafficking of plaintiff

 was a foreseeable and direct result causing bodily injuries of a

 continuing or permanent nature.        (Id. ¶¶ 189-190, 191.)    The Court



                                   - 27 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 28 of 29 PageID 416



 finds that plaintiff has presented sufficient facts to state

 plausible     claims     for     negligent      hiring,       and    negligent

 supervision/retention.

       Defendants   further     argue   that   no   specific    employees     are

 identified that were negligently hired, or that were negligently

 retained or supervised.        (Doc. #11, pp. 27-28.)           The Complaint

 alleges “[e]ach and every” defendant “was in control of the hiring”

 of hotel employees, and responsible for “instructing, training and

 supervising” yet employees “failed to refuse continued lodging

 services to human sex traffickers” and “failed to either identify

 and/or report the human sex trafficking”.                 (Doc. #1-3, ¶¶ 180,

 181.)    The Court is required to accept all factual allegations as

 true, Erickson, 551 U.S. at 94, and “[i]n adjudicating a motion to

 dismiss, the district court may not resolve factual disputes.”

 Page v. Postmaster Gen. & Chief Exec. Officer of U.S. Postal Serv.,

 493 F. App’x 994, 995 (11th Cir. 2012).                  The Court finds that

 specific employees are not required.               Accordingly, the Court

 denies the request to dismiss the negligent hiring, supervision,

 and retention claim.

       (5)   Counts Five and Six

       Count Five of the Complaint asserts a claim of negligent

 rescue   against   defendants,    and   Count      Six    alleges   aiding   and

 abetting, harboring, confining, coercion and criminal enterprise.




                                    - 28 -
Case 2:20-cv-00609-JES-MRM Document 44 Filed 04/12/21 Page 29 of 29 PageID 417



 (Doc. #1-3, pp. 40, 43.)             Defendants’ motion does not address

 these counts.

       (6)   Anonymity

       Defendants argue that plaintiff is not entitled to proceed

 anonymously as a matter of right, and that plaintiff must be

 required to file a formal motion to do so.                 (Doc. #11, pp. 30.)

 On   February    24,    2021,   plaintiff      filed   a   Motion   to   Proceed

 Anonymously     and    for   Entry   of   a   Protective    Order   (Doc.   #37).

 Therefore, this issue is moot.

       Accordingly, it is hereby

       ORDERED:

       Defendants' Motion to Dismiss (Doc. #11) is DENIED.

       DONE and ORDERED at Fort Myers, Florida, this                  12th     day

 of April, 2021.




 Copies:
 Counsel of Record




                                       - 29 -
